Case 0:20-cv-61159-RKA Document 12-1 Entered on FLSD Docket 07/29/2020 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   FORT LAUDERDALE DIVISION


   ANDRE LEWIS,

          Plaintiff,                                             CASE NO.: 0:20-cv-61159-RKA

   vs.

   DISCOUNT PARKING FLL, LLC,
   a Florida Limited Liability Company

          Defendant.

   ____________________________________/

                                        SCHEDULING ORDER

          THE COURT, having considered the Joint Scheduling Report of the Parties, and having

   been otherwise advised, it is hereby ORDERED:

          1.        This case is assigned to the standard case management track pursuant to S.D. Fla.

   L.R. 16.1.A.2:

          2.        The detailed discovery schedule agreed to by the Plaintiff and Defendant, is hereby

   approved and shall be set out below:

                 DATE                                             ACTION
                 8/25/20              The Parties shall furnish their initial disclosures pursuant to Fed.
                                      R. Civ. P. 26. The Parties are under a continuing obligation to
                                      furnish supplements within ten (10) days of receipt or other
                                      notice of new or revised information.

                 9/25/20              The Parties shall file motions to amend pleadings or join Parties.

                 12/22/20             The Plaintiff shall disclose experts, expert witness summaries
                                      and reports, as required by Federal Rule of Civil Procedure
                                      26(a)(2).
Case 0:20-cv-61159-RKA Document 12-1 Entered on FLSD Docket 07/29/2020 Page 2 of 2




                01/22/21          The Defendants shall disclose experts, expert witness summaries
                                  and reports, as required by Federal Rule of Civil Procedure
                                  26(a)(2).

                02/12/21          The Parties shall exchange rebuttal expert witness summaries and
                                  reports, as required by Federal Rule of Civil Procedure 26(a)(2).

                03/16/21          The Parties shall complete all discovery, including expert
                                  discovery.

                04/13/21          The Parties shall complete mediation.

                05/04/21          The Parties shall file all dispositive pre-trial motions and
                                  memoranda of law. The Parties shall also file any motions to
                                  strike or exclude expert testimony, whether based on Federal
                                  Rule of Evidence 702 and Daubert v. Merrell Dow
                                  Pharmaceuticals, Inc., 509 U.S. 579 (1993), or any another basis.

                05/31/21          The Parties shall file motions in limine. All motions in limine
                                  must be filed at least six (6) weeks before calendar call.
                06/15/21          The Parties shall file their joint pretrial stipulation, witness lists,
                                  and exhibit lists in accordance with Local Rule 16.1(d) and (e).
                                  The Parties shall also file final proposed jury instructions or
                                  conclusions of law (for non-jury trials).
                07/06/21          Calendar Call


                07/20/21          Trial




          DONE and ORDERED in Chambers at West Palm Beach, Palm Beach County, Florida,

   this ____ day of July, 2020.


                                              ROY K. ALTMAN
                                              UNITED STATES DISTRICT JUDGE
   Copies furnished to:
   Counsel of Record
